

115 HR 2117 IH: Multi-Employer Pension Plan Partnership Act of 2017
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2117IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Sessions (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Employee Retirement Income Security Act of 1974 to permit multiemployer plans in
			 critical status to modify plan rules relating to withdrawal liability, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Multi-Employer Pension Plan Partnership Act of 2017. 2.Alternative method of withdrawal liability paymentsSection 4224 of the Employee Retirement Income Security Act (29 U.S.C. 1404) is amended—
 (1)by striking A multiemployer plan and inserting (a) A multiemployer plan; and (2)by adding at the end the following:
				
 (b)Notwithstanding any contrary provisions of this part, in the case of a multiemployer plan that is in critical status within the meaning of subsection (b)(2) of section 305 and whose plan sponsor determines pursuant to subsection (e)(3)(A)(ii) of such section that the plan cannot be reasonably expected to emerge from critical status by the end of the rehabilitation period, such plan may adopt rules for the purpose of forestalling or avoiding insolvency that provide for other terms and conditions for the computation of the amount of an employer's withdrawal liability (not to exceed the amount that would otherwise be determined without regard to this subsection). Any such rule shall become effective at the end of a 90-day period that begins on the date of adoption of the rule unless the corporation disapproves the rule before the end of the 90-day period (except that such 90-day period shall be tolled during any period in which a request by the corporation for additional information is pending). The corporation may disapprove a rule under this subsection only if it reasonably determines that the rule creates an unreasonable risk of loss to plan participants and beneficiaries or to the corporation..
			